Exhibit 10(iii)(c.3)

 

EXXONMOBIL ADDITIONAL PAYMENTS PLAN

 

(Including Key Employee Additional Payments Plan)

 

Edition of March 1, 2000

 

1. Purpose

 

The purpose of this Plan is to provide additional payments from the general
assets of Exxon Mobil Corporation (the “Corporation”) to certain persons. For an
individual participant, the benefit payable under this Plan consists of up to
three parts. The first part is a benefit based upon the person’s final average
incentive compensation (“Incentive Pension Benefit”). The second part is the
payment of an additional disability benefit (“Disability Retirement Benefit”).
The third part is a makeup benefit based upon certain benefits otherwise
promised but not received under a pension plan sponsored by a non-U.S. affiliate
of the Corporation (“Overseas Makeup Benefit”).

 

2. Incentive Pension Benefits

 

2.1 Eligibility

 

A person is eligible to receive Incentive Pension Benefits only if the person
satisfies at least one of the following requirements:

 

  (A) the person becomes a retiree within the meaning of the ExxonMobil Common
Provisions (“retiree”);

 

  (B) the person terminates employment without becoming a retiree and

 

  (1) is at least 50 years old by the end of the month in which the termination
of employment occurs;

 

  (2) has at least 10 years of benefit plan service (as determined under the
ExxonMobil Common Provisions) at the time of the termination of employment; and

 

1



--------------------------------------------------------------------------------

  (3) receives a benefit under the Exxon Transition Severance Plan; or,

 

  (C) in the case of an individual who after terminating employment from the
Corporation or any of its affiliates continues employment with Infineum USA Inc.
or one of its affiliates (collectively, “Infineum”), becomes a qualified plans
retiree within the meaning of the ExxonMobil Common Provisions (“qualified plans
retiree”).

 

Paragraph (B) above shall expire automatically and be of no further effect after
nine months from the date of the merger of Exxon Corporation and Mobil
Corporation. If, however, the merger date is other than the first day of a
month, paragraph (B) shall expire as of the end of the month in which the
nine-month anniversary of the merger date occurs.

 

2.2 Benefit Formula

 

  (A) in General

 

Except as provided in section 2.3 below with respect to former Mobil employees,
as defined in the ExxonMobil Common Provisions, (“Former Mobil Employees”) the
amount of a person’s Incentive Pension Benefits is determined by multiplying
1.6% of the person’s final average incentive compensation by the person’s years
of pensionable service as determined under the ExxonMobil Pension Plan, reduced,
but not below zero, by the equivalent amount, if any, determined with respect to
the person under the ExxonMobil Key Employee Additional Payments Plan. The
amount so derived is an annual benefit which is divided by 12 and paid to the
person in a monthly five-year certain and life annuity.

 

  (B) Final Average Incentive Compensation

 

For the purposes of paragraph (A) above, a person’s “final average incentive
compensation” shall be determined in accordance with this paragraph (B).

 

2



--------------------------------------------------------------------------------

  (1) Calculation

 

  (a) In General

 

If a person’s eligibility for Incentive Pension Benefits arises from section
2.1(A) or (B) above, the person’s final average incentive compensation is the
average of the person’s three highest annual bonus awards (including awards of
zero, if any) under the Corporation’s Incentive Programs awarded on any of the
five most recent annual award dates immediately preceding the person’s
termination of employment.

 

  (b) Corporate Acquisitions

 

For purposes of applying paragraph (A) above to a person who commences
employment with the Corporation or one of its affiliates in connection with a
corporate acquisition, incentive compensation paid by the person’s former
employer that is the equivalent of bonus awards payable under the Corporation’s
Incentive Program may be taken into account as determined by the management of
the Corporation in its sole discretion. Management shall have the discretion to
exclude any and all prior employer compensation for purposes of this paragraph
(b).

 

  (2) Infineum Participants

 

If a person’s eligibility for Incentive Pension Benefits arises from Section
2.1(C) above, the person’s final average incentive compensation is the sum of
the three highest annual bonus awards under the Corporation’s Incentive
Programs, if any, during the five-year period immediately prior to the person’s
termination of employment from Infineum, divided by three.

 

3



--------------------------------------------------------------------------------

  (3) Annual Bonus Award

 

  (a) Items Used in Calculation

 

For purposes of this paragraph (B), in determining the amount of a person’s
annual bonus award, only awards granted under the short-term incentive part of
the Incentive Programs as cash, unrestricted shares of stock, and bonus units
are considered.

 

  (b) Item Excluded From Calculation

 

For purposes of this paragraph (B), in determining the amount of a person’s
annual bonus award, an award to a person characterized by the granting authority
as a special one-time bonus is disregarded, unless deemed specifically
includable by the granting authority at the time of grant.

 

  (c) Calculation of Annual Bonus Award

 

If an annual bonus award is granted as unrestricted shares of stock, the fair
market value of such stock at the time of the award shall be used in calculating
the value of the award. If an annual bonus award is granted as bonus units, the
maximum settlement value obtainable at the time of the grant shall be used in
calculating the value of the award.

 

2.3 Benefit Formula for Former Mobil Employee

 

  (A) In General

 

Incentive Pension Benefits for Former Mobil Employees who retire with
eligibility for Incentive Pension Benefits under section 2.1 above shall be
determined under this section 2.3. The amount of a person’s Incentive Pension
Benefit calculated under this section 2.3 is the smaller of

 

  (1) the amount of the person’s Incentive Pension Benefit otherwise determined
under section 2.2 above based on all of the person’s pensionable service under
the ExxonMobil Pension Plan, or

 

4



--------------------------------------------------------------------------------

  (2) the amount determined by first calculating the person’s Overall Benefit
Objective under paragraph (B) below, then subtracting therefrom the person’s
Qualified Benefit Objective calculated under paragraph (C) below and the
person’s nonqualified PSSP benefit, if any, determined under paragraph (D)
below.

 

The resulting amount is expressed as a monthly five-year certain and life
annuity.

 

  (B) Overall Benefit Objective

 

  (1) In General

 

A person’s Overall Benefit Objective is the greater of

 

  (a) the sum of the person’s Mobil Benefit described in paragraph (2) below and
the person’s Post-Mobil Benefit described in paragraph (3) below, or

 

  (b) the person’s Overall ExxonMobil Benefit described in paragraph (4) below.

 

  (2) Mobil Benefit

 

A person’s Mobil Benefit is the person’s accrued benefit under the Retirement
Plan of Mobil Oil Corporation and the Supplemental Pension and Annuity Program
of Mobil Oil Corporation up through the date the person becomes a participant in
the ExxonMobil Pension Plan, based on service and compensation up through the
date the person becomes a participant in the ExxonMobil Pension Plan.

 

  (3) Post-Mobil Benefit

 

A person’s Post-Mobil Benefit is the person’s accrued benefit described in
paragraph (4) below based only on the person’s pensionable service after the
person becomes a participant in the ExxonMobil Pension Plan.

 

  (4) Overall ExxonMobil Benefit

 

A person’s Overall ExxonMobil Benefit is the sum of

 

5



--------------------------------------------------------------------------------

  (a) the person’s accrued benefit under the ExxonMobil Pension Plan (including
the Pre-Social Security Pension benefit) without any application of the limits
under Code section 415 or 401(a)(17), and

 

  (b) the amount of the person’s Incentive Pension Benefit otherwise determined
under section 2.2 above,

 

based on all of the person’s pensionable service under the ExxonMobil Pension
Plan.

 

  (5) Rules for Calculation

 

In calculating a person’s Mobil Benefit, Post-Mobil Benefit and Overall
ExxonMobil Benefit, the Plan administrator shall apply rules similar to those
contained in section 2.7 of the ExxonMobil Pension Plan for purposes of
calculating the person’s frozen Mobil benefit, post-Mobil benefit, and
ExxonMobil benefit, respectively.

 

  (C) Qualified Benefit Objective

 

A person’s Qualified Benefit Objective is the person’s accrued benefit under the
ExxonMobil Pension Plan, including the person’s Pre-Social Security Pension.

 

  (D) Nonqualified PSSP Benefit

 

A person’s Nonqualified PSSP Benefit is the excess, if any, of

 

  (1) the amount of the person’s Pre-Social Security Pension benefit calculated
in connection with the person’s Overall Benefit Objective under paragraph (B)
above, over

 

  (2) the amount of the person’s Pre-Social Security Pension benefit or the
equivalent thereof under Part 2 of the ExxonMobil Pension Plan calculated in
connection with the person’s Qualified Benefit Objective under paragraph (C)
above.

 

  (E) Plan Administrator Discretion

 

The procedure for calculating the Incentive Pension Benefit for former Mobil
employees under this section 2.3, including the calculation of the

 

6



--------------------------------------------------------------------------------

benefit comparisons, offsets and reductions, shall be determined in the sole and
exclusive discretion of the Plan Administrator. To the extent applicable, the
Plan Administrator shall follow the procedures established under the ExxonMobil
Pension Plan for performing similar benefit calculations.

 

2.4 Lapse of Incentive Pension Benefit

 

The portion of any Incentive Pension Benefit deriving from a provisionally
granted bonus that is subsequently annulled lapses as of the date of such
annulment.

 

3. Disability Retirement Benefit

 

3.1 Eligibility

 

If a person who becomes a retiree also becomes entitled to long-term disability
benefits under the ExxonMobil Disability Plan, the person then receives monthly
Disability Retirement Benefits under this Plan.

 

3.2 Benefit Formula

 

The amount of each monthly Disability Retirement Benefit payable to a person is
determined by dividing one-half of the person’s final average incentive
compensation, determined under section 2.2(B) above, by 12 and deducting
therefrom the normal form amount of any Incentive Pension Benefit or Overseas
Makeup Benefit that the person has commenced receiving under this Plan.

 

3.3 Period of Payment

 

Payment of monthly Disability Retirement Benefits under this Plan shall commence
at the time long-term disability benefits commence under the Disability Plan and
shall continue as long as entitlement to long-term disability or transition
benefits under the Disability Plan occurs.

 

7



--------------------------------------------------------------------------------

4. Overseas Makeup Benefit

 

4.1 Eligibility

 

A person is eligible to receive an Overseas Makeup Benefit if the following
conditions are met as determined by the Plan Administrator:

 

  (A) the person accrues a benefit under a pension plan (“non-U.S. plan”)
sponsored by a non-U.S. affiliate of the Corporation;

 

  (B) the person terminates active participation in the non-U.S. plan and
simultaneously becomes a participant in the ExxonMobil Pension Plan or
predecessor plan;

 

  (C) as a result of terminating active participant status under the non-U.S.
plan, the person loses eligibility for all or a portion of the benefit under the
non-U.S. plan accrued prior to termination; and

 

  (D) the amount of the lost benefit is not provided under the terms of the
ExxonMobil Pension Plan, the ExxonMobil Supplemental Pension Plan, or otherwise
under this Plan.

 

4.2 Benefit Formula

 

The amount of the Overseas Makeup Benefit is the amount, expressed as a monthly
benefit in the form of a five-year certain and life annuity, that is the
actuarial equivalent of the lost benefit under the non-U.S. plan. Such amount
shall be conclusively determined by the Plan Administrator.

 

5. Payment of Benefits

 

5.1 Commencement of Benefits

 

  (A) In General

 

Payments under this Plan, other than Disability Retirement Payments, occur at
the same time as payments under the ExxonMobil Pension Plan commence.

 

8



--------------------------------------------------------------------------------

  (B) Reduction for Early Commencement

 

If payments under this Plan, other than Disability Retirement Payments, commence
prior to the month in which the person reaches age 65, they are reduced by
applying the early commencement factors applicable to the person’s pension
benefit under the ExxonMobil Pension Plan. For all actuarial purposes, this
monthly amount paid as a five-year certain life annuity is deemed the normal
form amount.

 

5.2 Form of Payment

 

  (A) In General

 

Payments under this Plan, other than Disability Retirement Payments and payments
to designated beneficiaries, are made normally in the form of a five-year
certain life annuity, but, in the sole discretion of the Corporation, may be
made in any other form that is not greater than the actuarial equivalent of the
normal form amount.

 

  (B) Determination of Actuarial Equivalency

 

For purposes of paragraph (A) above, actuarial equivalence is determined by the
Plan Administrator using factors used for comparable determinations under the
ExxonMobil Pension Plan.

 

5.3 Offset for Similar Benefits

 

If a participant under this Plan is also entitled to payments comparable to the
Incentive Retirement Payments or the Disability Retirement Payments for any
portion of the same years of pensionable service under a plan of a
service-oriented employer, as defined in the ExxonMobil Common Provisions, other
than the Corporation, the amount of the Incentive Retirement Payments or
Disability Retirement Payments is reduced by the respective amount of such
comparable payments. In any given case, the Plan Administrator may determine the
precise amount of this offset and if a conversion of currency computation is
required, may follow the process established under the ExxonMobil Pension Plan.

 

9



--------------------------------------------------------------------------------

6. Death Benefits

 

6.1 In General

 

If a person dies who is described in section 6.2 below, the person’s beneficiary
(as determined under article 7 below) shall receive a death benefit described in
section 6.3 below.

 

6.2 Eligibility

 

A person is described in this section 6.2 if, at the time of the person’s death,
the person

 

  (A) was an active employee with 15 or more years of Benefit Plan Service, as
determined under the ExxonMobil Common Provisions, or

 

  (B) had retired with eligibility for Incentive Pension Payments or Mobil
Wraparound Payments under this Plan and had not commenced receiving such
payments.

 

6.3 Death Benefit

 

  (A) In General

 

If a person described in section 6.2 above dies as an employee or as a retiree
without eligibility for Disability Retirement Payments, the death benefit
payable to the person’s beneficiary shall be the sum of the following:

 

  (1) the lump-sum equivalent value of the person’s Incentive Retirement
Payments, Overseas Makeup Payments and/or Mobil Wraparound Payments to which the
person was or would have been entitled, plus

 

  (2) the lump-sum equivalent value of 60 monthly Disability Retirement Payments
determined under article 3 above, calculated as if the person had become
eligible for such payments on the day prior to death and had commenced his or
her Incentive Retirement Payments, Overseas Makeup Payments and/or Mobil
Wraparound Payments on such date.

 

10



--------------------------------------------------------------------------------

  (B) Death After Commencement of Disability Retirement Payments

 

If a person described in section 6.2 above dies as a retiree while receiving
Disability Retirement Payments but before the receipt of 60 monthly Disability
Retirement Payments, the death benefit payable to the person’s beneficiary shall
be the sum of the following:

 

  (1) the lump-sum equivalent value of the person’s Incentive Retirement
Payments, Overseas Makeup Payments and/or Mobil Wraparound Payments to which the
person was or would have been entitled, plus

 

  (2) the lump-sum equivalent value of the remaining 60 monthly Disability
Retirement Payments, calculated as if the person had commenced his or her
Incentive Retirement Payments or Mobil Wraparound Payments on the date of death.

 

7. Beneficiaries

 

7.1 Designation of Beneficiaries

 

A person may name one or more designated beneficiaries to receive payment of the
benefits payable under this Plan under article 6 above in the event of the
person’s death. Beneficiary designations shall be made in accordance with such
procedures as the Plan Administrator may establish. Spousal consent to any such
designation is not required.

 

7.2 Default Beneficiaries

 

  (A) In General

 

If no specific designation is in effect, the deceased’s beneficiary is the
person or persons in the first of the following classes of successive
beneficiaries living at the time of death of the deceased:

 

  (1) spouse;

 

11



--------------------------------------------------------------------------------

  (2) children who survive the deceased or who die before the deceased leaving
children of their own who survive the deceased;

 

  (3) parents;

 

  (4) brothers and sisters who survive the deceased or who die before the
deceased leaving children of their own who survive the deceased.

 

If there are no members of any class of such beneficiaries, payment is made to
the deceased’s executors or administrators.

 

  (B) Allocation Among Default Beneficiaries

 

If the same class of beneficiaries under paragraph (A) above contains two or
more persons, they share equally, with further subdivision of such equal shares
as next provided. In class (2), where a child dies before the deceased leaving
children who survive the deceased, such child’s share is subdivided equally
among those children. In class (4), where a brother or sister dies before the
deceased leaving children who survive the deceased, such brother or sister’s
share is subdivided equally among those children.

 

  (C) Definitions

 

For purposes of this section 7.2, “child” means a person’s son or daughter by
legitimate blood relationship or legal adoption; “parent” means a person’s
father or mother by legitimate blood relationship or legal adoption; “brother”
or “sister” means another child of either or both of one’s parents.

 

8. Miscellaneous

 

8.1 Plan Administrator

 

The Plan Administrator shall be the Manager, Executive Programs, Human Resources
Department, Exxon Mobil Corporation. The Plan Administrator shall

 

12



--------------------------------------------------------------------------------

have the right and authority to conclusively interpret this Plan for all
purposes, including the determination of any person’s eligibility for benefits
hereunder.

 

8.2 Nature of Payments

 

Payments provided under this Plan are considered general obligations of the
Corporation.

 

8.3 Assignment or Alienation

 

Except as provided in section 8.5 below, payments provided under this Plan may
not be assigned or otherwise alienated or pledged.

 

8.4 Amendment or Termination

 

The Corporation reserves the right to amend or terminate this Plan, in whole or
in part, including the right at any time to reduce or eliminate any accrued
benefits hereunder and to alter or amend the benefit formula set out herein.

 

8.5 Forfeiture Of Benefits

 

No person shall be entitled to receive payments under this Plan, and any
payments received under this Plan shall be forfeited and returned, if it is
determined by the Corporation in its sole discretion, acting through its chief
executive or such person or committee as the chief executive may designate, that
a person otherwise entitled to a payment under this Plan or who has commenced
receiving payments under this Plan:

 

  (A) engaged in gross misconduct harmful to the Corporation,

 

  (B) committed a criminal violation harmful to the Corporation,

 

  (C) had concealed actions described in (A) or (B) above which would have
brought about termination from employment thereby making the person ineligible
for benefits under this Plan,

 

  (D) terminated employment prior to attaining age 65 without having received
from the Corporation or its delegatee prior written approval for such
termination, given in the sole discretion of the Corporation or its delegatee
and in the context of recognition that benefits under this Plan would not be
forfeited upon such termination, or

 

  (E) had been terminated for cause.

 

13



--------------------------------------------------------------------------------

KEY EMPLOYEE ADDITIONAL PAYMENTS PLAN

 

K1. Purpose

 

This Plan provides additional payments from the general assets of Exxon Mobil
Corporation (“Corporation”) to certain persons who as of December 31, 1993,

 

(A) were classified at level 36 or above,

 

(B) were age 55 and above, and

 

(C) were eligible to retire with “annuitant status” under the Benefit Plan of
Exxon Corporation and Participating Affiliates as it existed on such date.

 

The amount of these additional payments shall be a function of the person’s
final average incentive compensation as determined in accordance with this Plan.

 

K2. Benefits

 

K2.1 Benefit Formula

 

Additional payments under this Plan shall be determined by multiplying 1.6% of
the person’s final average incentive compensation determined under section K2.2
below by the person’s years of pensionable service as of December 31, 1993, as
determined under the ExxonMobil Pension Plan (or predecessor plan). The amount
so derived is an annual benefit which shall be divided by twelve and paid to the
person monthly for life with 60 monthly payments guaranteed.

 

K2.2 Final Average Incentive Compensation

 

  (A) In General

 

For the purposes of this Plan final average incentive compensation shall be the
average of the three highest annual bonus awards to the person under the
Corporation’s Incentive Programs during the five year period ending on December
31, 1993. In determining the amount of a person’s annual bonus award only awards
granted under the short-term incentive

 

14



--------------------------------------------------------------------------------

part of the Incentive Programs as cash, unrestricted shares of stock using the
fair market value at the time of award, and bonus units using the maximum
settlement value obtainable at the time of grant shall be considered.

 

  (B) One-Time Bonuses

 

For purposes of paragraph (A) above, an award to a person characterized by the
granting authority as a special one-time bonus will be disregarded, unless
deemed specifically includable by the granting authority at the time of grant.

 

K2.3 Non-Forfeitability

 

A participant in this Plan shall have a non-forfeitable right to the amount of
additional payments calculated under this Plan.

 

K3. Payment of Benefits

 

K3.1 Commencement of Benefits

 

  (A) In General

 

Additional payments under this Plan shall be made at the same time as payments
under the ExxonMobil Pension Plan commence.

 

  (B) Reduction for Early Commencement

 

If additional payments commence prior to the month in which the person reaches
age 65, they shall be reduced by applying the early commencement factors for
retirees set forth in the ExxonMobil Pension Plan for a normal maturity age of
65. For all actuarial purposes, this monthly amount paid as a five-year certain
life annuity is deemed the normal form amount.

 

15



--------------------------------------------------------------------------------

K3.2 Form of Payment

 

  (A) In General

 

Additional payments under this Plan, other than payments to designated
beneficiaries, are made normally in the form of a five-year certain life
annuity, but, in the sole discretion of the Corporation, may be made in any
other form, including a joint and survivor form, that is not greater than the
actuarial equivalent of the normal form.

 

  (B) Determination of Actuarial Equivalency

 

For purposes of paragraph (A), actuarial equivalency is determined by the Plan
Administrator using factors used for comparable determinations under the
ExxonMobil Pension Plan.

 

K3.3 Offsets

 

If any person is also entitled to payments of a comparable nature for any
portion of the same years of pensionable service under a plan of a
service-oriented employer, as defined in the ExxonMobil Common Provisions, other
than the Corporation the amount determined immediately above will be reduced by
the amount of such comparable payments. In any given case, the Plan
Administrator shall determine the precise amount of this offset and if a
conversion of currency computation is required, may follow the process
established under the ExxonMobil Pension Plan.

 

K4. Death Benefits

 

K4.1 Death Benefits

 

If a person dies, either as an employee or retiree, before commencement of
additional payments under this Plan, the person’s beneficiary under article K5
below shall receive the lump-sum equivalent value of the additional payments to
which the person would have been entitled if he or she had commenced such
payments on the date of death.

 

16



--------------------------------------------------------------------------------

K4.2 Death During Period Certain

 

If a person who is receiving additional payments under this Plan for a
guaranteed certain period dies before all guaranteed payments have been made,
the person’s beneficiary under article K5 below shall be entitled to receive the
remaining guaranteed payments.

 

K5. Beneficiaries

 

K5.1 Designation of Beneficiaries

 

A person may name one or more designated beneficiaries to receive payment of the
benefits payable under this Plan under article K4 above in the event of the
person’s death. Beneficiary designations shall be made in accordance with such
procedures as the Plan Administrator may establish. Spousal consent to any such
designation is not required.

 

K5.2 Default Beneficiaries

 

  (A) In General

 

If no specific designation is in effect, the deceased’s beneficiary will be the
person or persons in the first of the following classes of successive
beneficiaries living at the time of death of the deceased:

 

  (1) spouse;

 

  (2) children who survive the deceased or who die before the deceased leaving
children of their own who survive the deceased;

 

  (3) parents;

 

  (4) brothers and sisters who survive the deceased or who die before the
deceased leaving children of their own who survive the deceased.

 

If there are no members of any class of such beneficiaries, payment is made to
the deceased’s executors or administrators.

 

17



--------------------------------------------------------------------------------

  (B) Allocation Among Default Beneficiaries

 

If the same class of beneficiaries under paragraph (A) above contains two or
more persons, they shall share equally, with further subdivision of such equal
shares as next provided. In class (2), where a child dies before the deceased
leaving children who survive the deceased, such child’s share shall be
subdivided equally among those children. In class (4), where a brother or sister
dies before the deceased leaving children who survive the deceased, such brother
or sister’s share shall be subdivided equally among those children.

 

  (C) Definitions

 

For purposes of this section K5.2, “child” means a person’s son or daughter by
legitimate blood relationship or legal adoption; “parent” means a person’s
father or mother by legitimate blood relationship or legal adoption; “brother”
or “sister” means another child of either or both of one’s parents.

 

K6. Miscellaneous

 

K6.1 Plan Administrator

 

The Plan Administrator shall be the Manager, Executive Programs, Human Resources
Department, Exxon Mobil Corporation. The Plan Administrator shall have the right
and authority to conclusively interpret this Plan for all purposes, including
the determination of any person’s eligibility for benefits hereunder.

 

K6.2 Nature of Payments

 

Payments provided under this Plan shall be considered general obligations of the
Corporation.

 

K6.3 Assignment or Alienation

 

Payments provided under this Plan may not be assigned or otherwise alienated or
pledged.

 

18



--------------------------------------------------------------------------------

K6.4 Amendment or Termination

 

The Corporation may at any time amend or terminate this Plan, in whole or in
part, so long as the amendment does not deprive any person of the
non-forfeitable right to benefits specifically granted in this Plan.

 

19